Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Hanish, Reg. No. 42,626 on 23 May 2022.

The claims have been amended as follows: 
3. The system of claim 1, wherein the instructions further cause the system to:
generate a heterogeneous graph structure comprising a plurality of nodes connected by edges, each node corresponding to a different one of the entities in the plurality of different entities, each edge representing a co-occurrence of entities represented by nodes on each side of the edge in at least one of [[the]] a plurality of user profiles; and
compute weights for each edge of the heterogeneous graph structure, the weights being based on co-occurrence counts reflecting a number of user profiles in the plurality of user profiles in which corresponding nodes co-occurred, wherein the using the first machine-learned model includes embedding the heterogeneous graph structure into the d-dimensional space.
10. The computer-implemented method of claim 8, further comprising:
generating a heterogeneous graph structure comprising a plurality of nodes connected by edges, each node corresponding to a different one of the entities in the plurality of different entities, each edge representing a co-occurrence of entities represented by nodes on each side of the edge in at least one of [[the]] a plurality of user profiles; and
computing weights for each edge of the heterogeneous graph structure, the weights being based on co-occurrence counts reflecting a number of user profiles in the plurality of user profiles in which corresponding nodes co-occurred, wherein the using the first machine-learned model includes embedding the heterogeneous graph structure into the d-dimensional space.
17. The non-transitory machine-readable storage medium method of claim 15, wherein the instructions further comprise:
generating a heterogeneous graph structure comprising a plurality of nodes connected by edges, each node corresponding to a different one of the entities in the plurality of different entities, each edge representing a co-occurrence of entities represented by nodes on each side of the edge in at least one of [[the]] a plurality of user profiles; and
computing weights for each edge of the heterogeneous graph structure, the weights being based on co-occurrence counts reflecting a number of user profiles in the plurality of user profiles in which corresponding nodes co-occurred, wherein the using the first machine-learned model includes embedding the heterogeneous graph structure into the d-dimensional space.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches the combination of limitations in independent claims 1, 8, and 15. Huang et al. (U.S. 2015/0074027) teaches a query processing system that uses a deep structured semantic model (DSSM) to learn embeddings for queries and a separate DSSM for embedding documents, using a similarity module to find matches. But the neither of the DSSMs takes both the query and the output of a first machine learning model as inputs. He et al. (U.S. Patent 10,664,512) teaches two embedding neural networks in a similar arrangement to that of Huang to process queries and media, with semantic matching of embeddings of the queries and media, but its structure does not have one machine learning model feeding into another. Beller et al. (U.S. 2018/0144047) teaches using natural language processing to improve search queries, but does not describe much about the machine learning involved and does not have the same architecture as the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129